Citation Nr: 1454941	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  In April 2014, the Board remanded to obtain any pertinent VA medical records, including from 1995 or 1996, and any available medical records of treatment in 1967 from the William Beaumont Army Medical Center.  Medical records were requested from the New Mexico VA Health Care System and the William Beaumont Army Medical Center, and negative replies were received from both facilities.  Thus, the Board finds that there has been substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 1983 rating decision denied service connection for a bilateral knee disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  New evidence raising a reasonable possibility of substantiating the claims for service connection for left and right knee disabilities has not been received.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claims for service connection for left and right knee disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, this case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under these circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist an appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

Claims to Reopen

Generally, a final decision issued by the Agency of Original Jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a bilateral knee disability was originally denied in an August 1983 rating decision because there was no evidence of an injury to either knee in service or a link between any knee disability and service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

The only pertinent evidence received since the August 1983 denial includes the Veteran's written and oral statements of injuring his knees in service jumping from a helicopter and VA medical records showing that he had osteoarthritis of the knees.  The Veteran's statements of injuring his knees in service jumping from a helicopter were previously of record and considered at the time of the prior denial.  Therefore, that evidence is redundant and is not new evidence.  Although the VA medical records are new, none of them tends to show that the Veteran's knee disabilities began in or are otherwise related to active service.  Therefore, while new, that evidence is not material.  The Board finds that the evidence does not help to establish that the Veteran has left or right knee disabilities that had their onset in service or are otherwise related to service.  Therefore, the new evidence does not create a reasonable possibility of substantiated the claim.

Thehe Board concludes that new and material evidence has not been received to reopen claims for service connection for left and right knee disabilities.  Thus, the claims remain denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for a left knee disability is denied.

New and material evidence having not been received, the application to reopen a claim for service connection for a right knee disability is denied.


REMAND

In the April 2014 remand, the Board requested that all pertinent VA medical records be obtained, including those from 1995 or 1996 and any available medical records from 1967 from the William Beaumont Army Medical Center.  The Veteran was then to be scheduled for a VA examination for an opinion as to whether he had hypertension as a result of service, that was manifest within one year after service, or that developed or was permanently aggravated by a service-connected disability.

Medical records from the New Mexico VA Health Care System and the William Beaumont Army Medical Center were requested and negative replies were received from both facilities.  

The Veteran was provided a VA examination in September 2014 and the examiner provided the requested opinions.  However, the Board observes that a supplemental opinion is needed based on the outcome of recent cases.

The Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, exposure to herbicides in service is presumed.  The National Academy of Sciences has found limited or suggestive evidence of an association between Agent Orange exposure and hypertension in documents titles  Veterans and Agent Orange: Update 2010, and Veterans and Agent Orange: Update 2012.  The Board observes that those reports include a finding indicates that hypertension may be related to presumed exposure to herbicides in service.  Thus, a supplemental opinion should be obtained from the examiner on whether hypertension is etiologically related to exposure to herbicides in service.

Prior to requesting the supplemental opinion, the any outstanding medical records should be obtained.  The record contains VA treatment notes through May 2014.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any VA treatment records since May 2014.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the September 2014 VA examination for a supplemental opinion.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to presumed exposure to herbicides in service.  The examiner should consider the Veteran's history of disability onset and the pertinent medical literature, including the National Academy of Sciences reports entitled Veterans and Agent Orange, Updates 2010 and 2012.  The examiner should provide a complete rationale for all conclusions.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


